FILED
                                                                       COURT OF APPEALS DIV    I
                                                                        STATE OF Wik  (11- 011

                                                                        ti311 SC.1          5: 146




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION ONE

In the Matter of the Marriage of       )                No. 75438-6-1
LUCY STOKSTAD(now known as Lucy)
Spier or Lucy Zellweger),              )
                                       )
                           Respondent, )
                                       )                UNPUBLISHED OPINION
               and                     )
                                       )
D. BRUCE STOKSTAD,                     )
                                       )
                           Appellant.  )                FILED: June 5, 2017

       SCHINDLER, J. — Lucy Stokstad filed a motion to determine the amount of the

outstanding judgment liens so that she could sell her property and satisfy the amount

owed. D. Bruce Stokstad objected, arguing the court should also resolve other

outstanding matters. D. Bruce Stokstad appeals the denial of a motion for a

continuance, calculation of the amount of the liens, and the award of attorney fees to

Lucy Stokstad. Finding no abuse of discretion or reversible error, we affirm.

                                                FACTS

       D. Bruce Stokstad and Lucy Stokstad are the parents of W.S. The trial court

entered the initial child support order in 1998. During the ensuing and lengthy litigation,

the trial court entered several judgments against Lucyl for unpaid obligations, including



       1 We refer to D. Bruce Stokstad and Lucy Stokstad by their first names for purposes of clarity.
No. 75438-6-1/2

back child support, medical support, and attorney fees. In 2009, W.S. began living full

time with Bruce. On July 15 and .August 19, 2011, the court entered judgments and

orders addressing child support and postsecondary educational support.

        W.S. turned 18 years old in January 2011. In January 2012, the Social Security

Administration (SSA) made a lump sum payment of $16,225.00 from Lucy's disability

benefits directly to W.S. In February 2012, the Washington State Department of Social

and Health Services Division of Child Support(DCS)garnished $16,412.50 from Lucy's

Social Security disability benefits and deposited the money into Bruce's bank account.

        On February 6, 2012, DCS issued a "Notice of Credit" to Bruce indicating that the

full amount of the Social Security payment to W.S. had been credited "to reduce the

noncustodial parent's past-due support debt." But the initial calculations of DCS

credited Lucy a total of only $649.

        DCS notified Bruce in January 2015 that it was crediting Lucy with the full

amount of $16,225 for the payment to W.S.2 Bruce submitted an objection, claiming

DCS applied the credit incorrectly.

        On February 17, 2015, the DCS Conference Board (Conference Board)3 rejected

Bruce's objection and affirmed the credit under Washington statutes, the Washington

Administrative Code(WAC), and DCS policy. The Conference Board chair found no

exceptional circumstances justified reducing the credit and noted that if Bruce wished

"to pursue the issue further, he'll need to do so in court." DCS determined the disability


         2 See RCW 26.18.190(2)(requiring Social Security disability benefits paid to child on parent's
behalf be credited to support obligation); see also WAC 388-14A-4200(2).
        3 A conference board is an "informal review of case actions and of the circumstances of the
parties and children related to a child support case." WAC 388-14A-6400(1). A conference board is "not
a formal hearing under the Administrative Procedure Act, chapter 34.05 RCW," and "does not replace any
formal hearing right created by chapters 388-14A WAC, or by chapters 26.23, 74.20 or 74.20A RCW."
WAC 388-14A-6400(4),(5).


                                                  2
No. 75438-6-1/3

benefits would be applied to Lucy's support obligations for the period of June 2009 to

June 2011.

       In a separate proceeding, Bruce and Lucy participated in an administrative

hearing to determine Lucy's current obligation for postsecondary support. On June 30,

2015, the administrative law judge(AU)issued the final order. The All noted that

Bruce continued to dispute the DCS application of credit for the SSA payment to W.S.,

but ruled that the All had no authority to decide the issue. Neither party sought judicial

review of the decision.

       On February 5, 2016, Lucy filed a "Motion Regarding Judgment Liens" to

determine the amount owed to satisfy several judgment liens recorded on her

residential property. Lucy stated she was in the process of selling her house "in large

part to satisfy these judgments and her post-secondary support obligation." In her

motion and supporting documents, Lucy identified the relevant judgments, any prior

credits or payments, and her calculation of the outstanding amounts due.

      On February 12, the attorney for Bruce filed a "Counter Motion to Continue

Hearing," asking the court to continue the scheduled February 19 hearing to March 1.

Counsel asked the court to decide all outstanding support and enforcement issues at

the same time as the residential liens, including anticipated motions for enforcement of

Lucy's outstanding obligations for postsecondary support and medical support and for

an additional award of attorney fees. Counsel also asked the court to invalidate the

DCS credit for the SSA payment to W.S. On February 16, Bruce filed a declaration "in

partial response" to Lucy's motion.

       In reply, Lucy submitted the declaration of her realtor Gerry Eagle. Eagle stated




                                            3
No. 75438-6-1/4

Lucy had accepted the buyers' cash offer on January 25, 2016. Eagle explained that

the buyers agreed to delay the closing from February 12 to March 1 but did not want

any further delay. Eagle believed any further delay in resolving the outstanding liens

would jeopardize the sale.

        On February 19, a family law commissioner denied the motion for a continuance

and entered an "Order Regarding Judgment Liens." The order addresses the judgment

liens and concludes the total amount owed to satisfy all of the outstanding liens on the

property was approximately $206,500.

        On February 25, Lucy filed a motion to clarify the February 19 order and for an

expedited hearing. Citing the March 1 closing date for sale of the property, Lucy

asserted Bruce failed to cooperate in signing the necessary documents to permit the

sale to move forward.

        On February 26, a commissioner entered an order directing the sale of the

property and directing the court clerk to enter the satisfactions of judgment for the liens

so that the sale could proceed. The order states that after the sale, Bruce and Lucy

would each receive $50,000 from escrow and the remaining proceeds, less costs of the

sale, would be transferred to the registry of the court. The order noted that entry of the

satisfactions of judgment was "purely for purposes of enabling the sale of the real

property" and without prejudice to Bruce "to seek any relief available to him under the

law."

        On March 30, the commissioner denied Bruce's motion for reconsideration.

Bruce filed a motion for revision.

        On June 2, 2016, the superior court denied the motion to revise and ordered



                                             4
No. 75438-6-1/5

disbursement of the funds in the court registry to satisfy the outstanding judgment liens.

       The court denied Bruce's motion for reconsideration and for additional findings

and awarded Lucy attorney fees.

                                        ANALYSIS

Standard of Review

       When a party moves for revision of a commissioner's ruling, the superior court

reviews the decision de novo, based on the evidence and issues presented to the

commissioner. See RCW 26.12.215; RCW 2.24.050; In re Marriage of Moody, 137
Wash. 2d 979, 992-93, 976 P.2d 1240(1999). On appeal from a superior court order

denying revision, we review the superior court decision, not the commissioner decision.

State v. Ramer, 151 Wash. 2d 106, 113, 86 P.3d 132(2004).

Continuance

       Bruce contends the superior court erred in finding that the commissioner properly

denied his request for a two-week continuance. Bruce argues he needed a continuance

to properly prepare a response to Lucy's motion and to permit all outstanding issues to

be resolved at the same time. Bruce maintains that as a result of the denial, the

commissioner and superior court committed multiple legal errors.

       We review the decision to deny a continuance for a manifest abuse of discretion.

Harris v. Drake, 116 Wash. App. 261, 287,65 P.3d 350 (2003). The trial court abuses its

discretion only if the decision is manifestly unreasonable or based on untenable

grounds. Hizev v. Carpenter, 119 Wash. 2d 251, 268, 830 P.2d 646 (1992). The court's

decision on a motion to continue necessarily rests on the specific facts of the case, and

the court may consider a variety of factors, including diligence, materiality, due process,



                                             5
No. 75438-6-1/6

and a need for an orderly procedure. In re Dependency of V.R.R., 134 Wash. App. 573,

581, 141 P.3d 85(2006).

       Lucy's motion and request for relief were limited to resolution of the amount owed

to satisfy the judgment liens on her property so that the imminent sale of her house

could proceed. Bruce was well aware in advance that Lucy planned to sell the property,

a transaction that was clearly to his benefit. Bruce's primary legal challenge to Lucy's

motion was that DCS erred in crediting the SSA benefits paid to W.S. But Bruce raised

that same issue at least one year earlier in conjunction with the Conference Board

decision and the administrative hearing. Nothing in the record suggests Bruce needed

more time to respond to the specific issues raised in Lucy's motion.

       Rather, Bruce sought the continuance primarily to expand the scope of the

hearing to encompass all outstanding issues, including a determination of Lucy's other

unpaid obligations. A cursory review of the parties' litigation history suggests that Bruce

was proposing a significant expansion of the proceeding that would likely result in a

lengthy delay. Any further delay in the resolution of Lucy's motion could reasonably

have jeopardized the sale of the house.

       Under the circumstances, the court's decision to deny the continuance and limit

the current proceeding to resolution of Lucy's motion was reasonable and well within its

discretion.

Credit for Social Security Disability Benefits

       Bruce contends the superior court erred in crediting $16,225 to Lucy's judgment

lien obligations for the SSA benefits paid to W.S. in January 2012. Bruce argues the

DCS application of the credit violated -state and federal law. We disagree.



                                             6
No. 75438-6-1/7

       As noted in the 2015 DCS Conference Board decision, RCW 26.18.190(2)

mandates that the court offset from a parent's child support obligation any Social

Security disability payments to a child on that parent's behalf.

       When the social security administration pays social security disability
       dependency benefits, retirement benefits, or survivors insurance benefits
       on behalf of or on account of the child or children of a person with
       disabilities, a retired person, or a deceased person, the amount of benefits
       paid for the child or children shall be treated for all purposes as if the
       person with disabilities, the retired person, or the deceased person paid
       the benefits toward the satisfaction of that person's child support
       obligation for that period for which benefits are paid.

RCW 26.18.190(2).4 DCS regulations mirror the statute:

      When the Social Security administration pays Social Security disability
      dependency benefits, retirement benefits, or survivors insurance benefits
      on behalf of or on account of the child or children of an NCP
      [(noncustodial parent)] who is a disabled person, a retired person, or a
      deceased person, DCS treats the amount of benefits paid for the child or
      children as if the NCP paid the benefits toward the NCP's child support
      obligation for the period for which benefits are paid.

WAC 388-14A-4200(2).

       The superior court also relied on In re Parentage of Fairbanks, 142 Wash. App.
950, 176 P.3d 611 (2008), that interpreted RCW 26.18.190(2).

       RCW 26.18.190 addresses the effect of benefits paid by the Social
       Security Administration on behalf of a child. RCW 26.18.190(2)
       specifically provides that when Social Security benefit payments are made
       on behalf of the child of a disabled person, that amount is treated for all
       purposes as if the disabled person had paid the benefits toward the
       satisfaction of that person's child support obligation for the period for
       which the benefits were paid.

Fairbanks, 142 Wash. App. at 956 (father entitled to child support credit for lump sum

Social Security disability payment to child for father's disability); see also In re Marriage

of Briscoe, 134 Wash. 2d 344, 347-48, 949 P.2d 1388(1998)("[RCW 26.18.190(2)1 is


        Emphasis added.


                                              7
No. 75438-6-1/8

unambiguous: Disability benefits paid directly to the children are in partial satisfaction of

the disabled parent's support obligation.").

       Under unambiguous Washington law, the superior court did not err in offsetting

Lucy's support obligation with the SSA payment to W.S.

       Bruce asserts that Fairbanks is distinguishable because it does not involve an

SSA payment to an adult child or for an amount in arrears. But he points to nothing in

the court's analysis to support this claim. Bruce's reliance on out-of-state authority is

equally unpersuasive. None of the cases he cites address provisions analogous to

Washington statutes and regulations.

       Bruce further contends the 2015 DCS application of credit was void and

constituted an improper vacation of the 2012 Notice of Credit, application of the credit

violated various federal regulations, and the Conference Board procedure violated his

due process rights. Bruce also maintains that the doctrines of collateral estoppel, res

judicata, and laches preclude application of the credit because Lucy failed to object to

the 2012 Notice of Credit.

       But Bruce offers only a litany of conclusory and disjointed legal arguments to

support these theories. For several issues, Bruce has failed to provide a sufficient

record to permit meaningful review. Accordingly, we decline to consider these

contentions. See Saunders v. Lloyd's of London, 113 Wash. 2d 330, 345, 779 P.2d 249

(1989)(appellate court will decline to consider issues unsupported by cogent legal

argument and citation to relevant authority).

       In a related contention, Bruce claims the superior court erred when it "impliedly"

found that he was bound by the Conference Board decision when he failed to seek



                                               8
No. 75438-6-1/9

review of the subsequent All decision. Because Bruce fails to demonstrate that the

superior court erred in applying the credit based on Washington law, we need not

address any alternative bases for the court's decision.

2011 Judgment Lien

      One of the liens on Lucy's property was for a 2011 judgment under cause

number 11-9-22746-0, totaling $155,110.74, including $127,309.63 in attorney fees.

The judgment amount included awards for all attorney fees to date, back child support

and interest for May 2009 through June 2011, and special expenses and interest for

August 2007 through June 2011.

      Lucy argued, and the court agreed, that the attorney fee award in the 2011

judgment encompassed two earlier judgments for identical services in the amount of

$2,114.75 (2010) and $4,200.00 (2009). Bruce maintains the court erred in finding that

the 2011 judgment "superseded" the two earlier judgments.

      But Bruce does not dispute that the 2011 judgment included an attorney fee

award for the identical services included in the 2009 and 2010 judgments. Bruce makes

no showing that he was entitled to be paid twice for the same services. The court did

not err in removing the two earlier judgment liens.

Credit for Garnished Funds

       Bruce contends the superior court erred in crediting $5,546.23 as a partial

satisfaction of the 2011 judgment. Bruce garnished that amount in 2012 for the 2009

attorney fee judgment of $4,200.00 plus interest.

      As set forth above, the 2011 judgment included the amount awarded in the 2009

attorney fee judgment. Bruce fails to demonstrate how the court erred in applying the



                                            9
No. 75438-6-1/10

garnished amount toward satisfying the 2011 judgment.

Attorney Fee Award

       Bruce contends the court erred in awarding Lucy $6,658.18 in attorney fees for

his bad faith and intransigence during the motion for revision and motion for

reconsideration. Bruce argues the court should have awarded him attorney fees based

on Lucy's intransigence.

       The court "may consider whether additional legal fees were caused by one

party's intransigence and award attorney fees on that basis." In re Marriage of

Greenlee, 65 Wash. App. 703, 708, 829 P.2d 1120 (1992). Intransigence may involve

"'foot-dragging' and 'obstruction,'"the filing of unnecessary or frivolous motions, a

refusal to cooperate with the opposing party, and any other conduct that makes the

proceeding unduly difficult or costly. Greenlee, 65 Wash. App. at 708 (quoting Eide v.

Eide, 1 Wash. App. 440, 445,462 P.2d 562(1969)).

       The court found, among other things, that during the course of Bruce's motion for

revision, counsel refused to cooperate in resolving the relatively limited issues related to

the judgment liens; submitted lengthy pleadings and numerous additional documents

and materials, some of which made contradictory arguments; raised new issues; and

repeatedly attempted to expand the hearing beyond the scope of Lucy's motion. As the

court aptly commented, counsel's actions permeated the proceeding—"On a global

level,[Bruce's attorney] has transformed a simple Motion to pay off old judgments in

which [Bruce] would receive a considerable sum into major litigation." Substantial

evidence supports the court's findings. The court did not abuse its discretion in

awarding attorney fees for intransigence.



                                            10
No. 75438-6-1/11

       Bruce claims the court's calculations erroneously failed to include the appropriate

interest for several items and failed to demonstrate that the credit was allocated to

unpaid obligations in the proper order. These claims are too conclusory to address.

Moreover, the current proceeding addressed only the payments necessary to satisfy the

liens so that the sale of the property could proceed. As Lucy has acknowledged, Bruce

is free to pursue any other outstanding obligations, including unpaid interest, at a future

hearing. Bruce has failed to demonstrate that the court's resolution of the judgment

liens was either unlawful or inequitable.

       Lucy contends the superior court erred in considering documents that Bruce

submitted for the first time in support of the motion for revision and motion for

reconsideration. But the court expressly ruled it would consider the documents. And

because consideration of the documents does not establish any reversible error, we do

not address this issue further.

       Both parties have requested attorney fees on appeal for intransigence. Both

requests are denied.

       Affirmed.




WE CONCUR:




                                             11